Citation Nr: 1725757	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-45 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the menisci of the left knee.

2.  Entitlement to a rating in excess of 10 percent for instability related to degenerative changes of the menisci of the left knee.

3.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury with chondromalacia patella.

4.  Entitlement to a rating in excess of 10 percent for instability related to residuals of a right knee injury with chondromalacia patella.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1975 to November 1978, with additional Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2011, the Veteran provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was initially before the Board in April 2013, when the Board remanded the claims for further development.  Thereafter, in September 2015, the Board denied an initial rating in excess of 10 percent for degenerative changes of the menisci of the left knee, denied a rating in excess of 10 percent for residuals of a right knee injury with chondromalacia patella, granted a separate 10 percent rating for lateral instability related to degenerative changes of the menisci of the left knee and granted a separate 10 percent rating for lateral instability related to residuals of a right knee injury with chondromalacia patella. 

However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in July 2016, the Court granted a Joint Motion for Partial Remand (JMPR) of the parties (the Secretary of VA and the Veteran), and vacated the Board's decision with respect to the issues of entitlement to an initial rating in excess of 10 percent for degenerative changes of the menisci of the left knee, entitlement to a rating in excess of 10 percent for lateral instability related to degenerative changes of the menisci of the left knee, entitlement to a rating in excess of 10 percent for residuals of a right knee injury with chondromalacia patella, and entitlement to a rating in excess of 10 percent for lateral instability related to residuals of a right knee injury with chondromalacia patella, and remanded the case to the Board for readjudication consistent with the JMPR.  The July 2016 JMPR did not disturb the portions of the Board's decision that granted a separate 10 percent rating for lateral instability related to degenerative changes of the menisci of the left knee and that granted a separate 10 percent rating for lateral instability related to residuals of a right knee injury with chondromalacia patella.  Pursuant to July 2016 JMPR, the Board remanded the claim in December 2016 for further evidentiary development.  The claims now return for appellate review.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  During the pendency of his claims for increased ratings for his right and left knee disabilities, the Veteran, in a February 2017 VA treatment record, reported that his right knee gave out resulting in a fall at his job and then he took early retirement.  Thus, the Board concludes that the Court's holding in Rice is applicable, and the TDIU claim is properly before the Board, and the issue has been listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's appeal for higher ratings for his right and left knee disabilities, when the evidence indicates that a disability has worsened since the last VA examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2015); 38 C.F.R. § 3.159 (c)(4) (2016); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent VA knee and lower leg conditions disability benefits questionnaire was obtained in October 2016 with respect to his right and left knee disabilities.  Although the October 2016 knee and lower leg disability benefits questionnaire is dated prior to the December 2016 Board remand it was associated with the record in January 2017 and thus constitutes substantial compliance with the December 2016 Board remand directive.  Stegall v. West, 11 Vet.App. 268 (1998).  

However, subsequent to the October 2016 VA knee and lower leg conditions disability benefits questionnaire, a February 2017 VA treatment record, reported, in part, that both the Veteran's knees were hurting, and his right knee had been really hurting and swollen for about six weeks and hurt even when he was laying down.  The February 2017 VA treatment record further reported the Veteran experienced sharp pains on both sides of knees.  February 2017 VA treatment records further reflect the Veteran's right knee was aspirated and injected as a result of his symptoms.  Additionally, in a May 2017 application for benefits, the Veteran requested reconsideration of his left and right knee disabilities at issue, and reported, in part, that such have increased in severity.  Thus, as the severity of the Veteran's right and left knee disabilities may have worsened, a new VA examination for the claims is warranted.

Finally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran most recently received treatment from the VA Louis Stokes Cleveland VA Medical Center (VAMC), in February 2017.  Thus, on remand, updated VA treatment records from the Louis Stokes Cleveland VAMC, from February 2017, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c) (West 2015); 38 C.F.R. § 3.159 (c)(2) (2016).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, the Board finds it necessary to remand the issue of entitlement to a TDIU, to the AOJ for additional development and consideration.  As noted in the Introduction, the issue of a TDIU is raised by the record.  Rice, 22 Vet. App. at 453-54.  However, the Veteran has not been provided a notice letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) for his TDIU claim.  Moreover, the Veteran's TDIU claim is intertwined with the claims for increased evaluations for his right and left knee disabilities and may only be considered when the development is completed on these claims.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's claim of entitlement to a TDIU would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate a claim for a TDIU, to include discussion of the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought.  Also provide the Veteran with VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," for completion.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's updated VA treatment records, since February 2017, from the Louis Stokes Cleveland VAMC, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee and left knee disabilities.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the left knee and right knee should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, and whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected right knee and left knee disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each knee.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's service-connected right knee and left knee disabilities, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

Finally, the examiner should provide a description of how the Veteran's service-connected right and left knee disabilities affect or likely affect his ability to perform work and work-like tasks.

A complete rationale should be given for all opinions and conclusions expressed in the report.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

